Plaintiff, a paying guest at a summer camp owned and operated by defendants, tripped on the floor of the porch of one of the camp’s bungalows and fell down a flight of steps, receiving injuries. She brought this action and received a verdict for $3,000. On motion, the trial court set the verdict aside on the ground that it is “ entirely against the weight of evidence.” Plaintiff appeals from the order and from the resettled order. Besettled order unanimously affirmed, with costs. No opinion. The original order having been superseded by the resettled order, the appeal from it is dismissed. The case will be restored to the trial calendar on five days’ notice. Present — Lazansky, P. J., Carswell, Davis, Adel and Close, JJ.